DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment(s) and Claim Status
In the Amendment filed January 19, 2021, claims 1, 15, 23, 26 and 34 were amended to further define the resolution process as it relates to the product recipe, claims 28-33 and 36 stand canceled and claims 1-27 and 34-35 have been presented for further consideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Kinsella on March 26, 2021.

Claims 1, 26 and 34 of the application have been amended as follows: 

1. (Current Amended) A non-transitory computer-readable medium storing instructions for generating a product recipe for execution by a batch process in an automated manufacturing environment, wherein the product recipe is associated with a plurality of actions, a set of transitions, and a set of parameters, wherein the plurality of actions define a plurality of logical levels including a phase level at which the batch process 
receive a procedure definition specifying the plurality of actions;
receive a transaction definition specifying the set of transitions, wherein each one in the set of transitions is associated with two or more of the plurality of actions;
receive the set of parameters, including[
[[
generate the product recipe to include the received dynamic input parameter, the received procedure definition, the received transaction definition, and the received set of parameters, wherein the dynamic input parameter automatically resolves to a value at a transition from one step of the recipe to another step of the recipe, or during the execution of a step, an operation, or a phase of the executing batch process.

26. (Currently Amended) A system executing a product recipe of a batch process in a
manufacturing environment, the system comprising:
a processor;
a user interface coupled to the processor; and
a memory device coupled to the processor and including instructions stored thereon, which when executed by the processor, cause the system to:
specifying a plurality of actions defining a plurality of logic levels including a phase level at which the batch process interacts with equipment 
receive a transaction definition specifying a set of transitions, wherein each one in the set of transitions is associated with two or more of the plurality of actions;
receive a set of parameters including at least one [[of the batch process without obtaining the value from the product recipe or an operator prompt associated at the phase level of the product recipe; and,
generate the product recipe including the action of the received procedure definition and the received dynamic input parameter, wherein the dynamic input parameter automatically resolves to a value at a transition from one step of the recipe to another step of the recipe, or during the execution of a step, an operation, or a phase of the executing batch process.

34. (Currently Amended) A system executing a product recipe of a batch process in a
manufacturing environment, the system comprising:
a processor;
a user interface coupled to the processor; and
a memory device coupled to the processor and including instructions stored thereon, which when executed by the processor, cause the system to:
receive, at the user interface, a plurality of selectable command sets for insertion into a product recipe, the selectable commands sets including:[[
a procedure command set specifying a plurality of actions defining a plurality of logic levels including a phase level at which the batch process interacts with equipment;
a transaction command set specifying a set of transitions, wherein each one in the set of transitions is associated with two or more of the plurality of actions;
parameter command set including at least one [[associated at the phase level of the product recipe;
generate the product recipe including the received selected command set and the received dynamic input parameter, wherein the dynamic input parameter automatically resolves to a value at a transition from one step of the recipe to another step of the recipe, or during the execution of a step, an operation, or a phase of the executing batch process.

Allowable Subject Matter
Claims 1-27 and 34-35 [renumbered 1-29] are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination fail to explicitly teach or suggest of a system and method for generating a product recipe which resolves claims 1, 15, 23, 26 and 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-41054105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kelvin Booker/


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119